      Case 4:18-cr-00526 Document 35 Filed on 11/18/19 in TXSD Page 1 of 3



                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                       '
                                               '
v.                                             '            Criminal No. H-18-526
                                               '
CLINTON BOOKER                                 '


     UNOPPOSED GOVERNMENT’S MOTION TO RE-SET SENTENCING

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the United States of America, by and through the United States

Attorney for the Southern District of Texas, respectfully moves, and files this Motion

to Continue Sentencing, and as good cause would show the Court the following:

       1.)     The cause is currently set for sentencing on November 21, 2019;

       2.)     The undersigned Assistant United States Attorney is scheduled to be in

McAllen for a sentencing in the matter of the United States vs. Eduardo Carrillo

under cause number M-15-761;

       3.)     Jonathan Landers, attorney of record for defendant, was contacted and is

unopposed to a continuance in this matter;

       4.)     Undersigned counsel does not file this motion to unduly delay

proceedings;
     Case 4:18-cr-00526 Document 35 Filed on 11/18/19 in TXSD Page 2 of 3



      Wherefore, the Government respectfully requests that the Court grant this

Motion to Re-Set Sentencing for the reasons set forth above.

                                            Respectfully submitted,

                                            RYAN K. PATRICK
                                            UNITED STATES ATTORNEY

                                            s/ Michael E. Day
                                            Michael E. Day
                                            Assistant United States Attorney

                                            Texas Bar No. 24080665
                                            Southern District No. 1759502
     Case 4:18-cr-00526 Document 35 Filed on 11/18/19 in TXSD Page 3 of 3



                            CERTIFICATE OF SERVICE

      I hereby certify that the foregoing UNOPPOSED GOVERNMENT’S

MOTION TO RE-SET SENTENCING was filed with the District Clerk's Office and

copies were mailed, faxed, e-mailed via ECF notification, or hand-delivered on the 18th day

of November 2019, to Edward Chernoff and Jonathan Landers, attorneys of record for the

Defendant.

                                                  s/ Michael E. Day
                                                  Michael E. Day
                                                  Assistant United States Attorney
